DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021, to have the after-final Amendment filed January 28, 2021 (herein “Amendment”) entered, has been entered.

Response to Arguments
Applicant’s arguments and amendments in the Amendment with respect to the objection to claim 29 have been fully considered and are persuasive.  The objection to claim 29 has been withdrawn. It is noted however, that claim 30 was also objected to on the same grounds, but this objection was not addressed in the Amendment. Accordingly, the objection against claim 30 is herein maintained.
Applicant’s arguments and amendments in the Amendment, with respect to the rejection(s) of claim(s) 1 and 33 and claims depending therefrom under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been 


Claim Objections
Claim 30 is objected to because of the following informalities:  this claim recites “each segment” where the independent claim 1 recites “segments” for antecedent basis, thus, limitations intended to refer back to that antecedent basis must also refer back in a plural form, accordingly, “each segment” (of the segments) is proper. Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9, 21, 23-25, 29-30, 33 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Phipps et al., (WO 03/098373 A1, herein “Phipps”) in view of Visser et al., (US 2015/0301796 A1, herein “Visser”).
Regarding claim 1, Phipps teaches a method of speaker authentication, comprising (Phipps Abstract, fig. 39, method of voice authentication using a spoken response by a user to calculate a score and determine if the user is a valid user or an impostor): 
receiving a speech signal (Phipps fig. 39, page 47, lines 3-4 and 31-33, user is prompted and the user’s responses are recorded as signal 83 by microphone 5, where page 14, lines 17-20 teach the microphone receives a spoken response (speech) from a user); 
dividing the speech signal into segments (Phipps page 48, lines 3-5, each recorded signal is divided into timeslices 84 (segments)); 
Phipps page 48, lines 4-8, page 50, lines 27-29, and page 51, lines 1-15, degree of match (score) between featuregram archetypes 65 (previously received segments) and featuregrams 86 derived from the recordings), wherein the authentication score represents a probability that the speech signal comes from a registered speaker (Phipps page 50, line 27 – page 51, line 25, and page 15, line 27 – page 16, line 9, the degree of match between the presently recorded featuregrams 86 and the featuregram archetypes 65 which were generated during speaker enrollment (registered speaker) is used to determine that a valid user is (probably) addressing the system), wherein obtaining the authentication score following each segment comprises (Phipps page 50, lines 26-29, degree of match (which is realized as a score) between featuregram archetypes 65 stored in the voice authentication biometric 76 (based on previously received segments in an enrollment stage) and the featuregrams derived from the authentication recordings): 
obtaining a first authentication score based on a first segment of the segments (Phipps page 51, lines 1-14, the score of each featuregram is used in either an average calculation or a pass condition, where Di a particular featuregram score, thus for one of the featuregram of the featuregrams 86, a first authentication score); and 
outputting an authentication result based on the first authentication score in response to an authentication request (Phipps page 44, lines 18-23, page 47, lines 25-29, and page 50, lines 26-29, during authentication, the score is generated and compared to a threshold to arrive at whether there is a good match between featuregrams currently spoken by the user requesting authentication via answering the authentication prompt, and previously stored featuregrams for a user, and based on the score/degree of match, the system makes the decision to accept or reject the user).
While Phipps teaches the claimed “wherein the authentication score represents a probability that the speech signal comes from a registered speaker,” and Phipps discusses an enrollment by users which captures a voice authentication biometric, and where biometrics are typically used to identify a particular speaker, Phipps still does not explicitly teach the claimed “from a specific registered speaker.”
Phipps further does not explicitly teach “while the speech signal is received,” that the speech signal is divided into segments.
Phipps still further does not explicitly teach and upon receipt of each subsequent segment of the speech signal received after the first segment, obtaining a respective subsequent authentication score based on said subsequent segment and each of the previously received segments of the speech signal.
Phipps also does not explicitly teach and each subsequent authentication score.
Visser teaches from a specific registered speaker (Visser figs. 32, 39, paras. [0477] and [0419], speech validator uses a first speaker model previously established through an enrollment process (registered), for authentication).
Visser teaches while the speech signal is received (Visser figs. 32 and 39, para. [0472] and [0477], qualified speech frames are buffered into a data buffer and old frames are discarded as new ones arrive, the frames being processed as shown in fig. 39).
Visser further teaches and upon receipt of each subsequent segment of the speech signal received after the first segment (Visser paras. [0477]-[0478], the authentication score average is updated as subsequent portions of the input audio are processed), obtaining a respective subsequent authentication score based on said subsequent segment and each of the previously received segments of the speech signal (Visser paras. [0477]-[0479], an authentication score is provided as the buffer gets updated, where the authentication score is an average for buffered frames in the historical data (previously received segments) and the authentication score of a currently processed portion of input audio signal, such as the first portion or the second portion).
Visser further teaches and each subsequent authentication score (Visser fig. 39, paras. [0478]-[0479], the authentication status is displayed indicating whether the input audio signal, including the first portion and the second portion satisfies a verification criterion).
Therefore, taking the teachings of Phipps and Visser together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice authentication of Phipps with the speaker model based authentication scoring including averaging as cited to specifically above in Visser, at least because doing so would allow for developing a speaker model that evolves to better represent a main user of a mobile device (Visser para. [0391]). 
Regarding claim 2, Phipps teaches wherein the authentication score is obtained by comparing features of the speech signal with a model (Phipps page 50, lines 26 – 29, a decision whether to accept or reject the user is based on the degree (authentication score) of match between featuregram archetypes 65 (model) stored in the voice biometric and the featuregrams 86 derived from the authentication recordings (speech signal)) generated during enrolment of the registered speaker (Phipps page 42, lines 14-23, the archetypal featuregrams are a model derived from enrolment).
Regarding claim 3, Phipps teaches wherein the speech signal represents multiple discrete sections of speech (Phipps page 48, lines 3-5, each recorded signal 83 is divided into timeslices 84).
Regarding claim 9, Phipps teaches comprising comparing the authentication score with a first threshold score, and determining a positive authentication result if the authentication score exceeds the first threshold score (Phipps page 52, lines 1-13, if the proportion of successful scores (where the successful scores are those authentication scores that are successful) exceeds a first predetermined proportion (first threshold score), then case authentication is successful).
Regarding claim 21, Phipps teaches wherein the authentication request requests that the authentication result will be output when the authentication score exceeds a threshold (Phipps page 52, lines 23-31, voice authentication system including a smart card reader for a user to insert a smart card in a point of use such as an electronically-controlled lockable door where the request for authentication via the use case (locked door) is a request also for an output result (i.e. open the door when authentication successful), where a response is returned (authentication result will be output) indicating whether authentication was successful, where page 52 teaches that the authentication is successful when the proportion of successful scores exceeds a first predetermined proportion (threshold)). 
Regarding claim 23, Phipps teaches wherein the step of, following each segment of the segments, obtaining an authentication score based on said segment and previously received segments comprises (Phipps page 50, lines 26-29, degree of match (which is realized as a score) between featuregram archetypes 65 stored in the voice authentication biometric 76 (based on previously received segments in an enrollment stage) and the featuregrams derived from the authentication recordings): 
obtaining the authentication score by merging the first authentication score and each subsequent authentication score (Phipps page 51, lines 1-14, the featuregram 86 scores are considered in aggregate (merging) by calculating an average score).
Regarding claim 24, Phipps teaches wherein the step of merging the first authentication score and each subsequent authentication score comprises forming a Phipps page 51, lines 1-14, as part of the higher-level decision logic that that leads to the decision on whether to accept or reject a user to arrive at a final authentication decision/score, an average score is generated for a plurality of featuregrams (where an average includes taking a sum of values) where the decision logic can include checking a pass condition that will ignore one or more of the featuregram scores (thus a zero weight) to account for when a valid user would provide an uncharacteristic response, but include at least n out of p scores (thus those scores weighted 1, as they are considered in the average which will sum values)).
Regarding claim 25, Phipps teaches comprising forming the weighted sum of the first authentication score and each subsequent authentication score by performing one or more of the following: applying weights that depend on respective signal-to-noise ratios applicable to the respective segments, applying weights that depend on quantities of speech present in the respective segments, disregarding some or all outlier scores, and disregarding low outlier scores while retaining high outlier scores (given that the claim requires “one or more” than meeting one of the claimed limitations satisfies meeting the claim limits, and where Phipps teaches in page 51, lines 1-14 that as part of the higher-level decision logic that that leads to the decision on whether to accept or reject a user to arrive at a final authentication decision/score, an average score is generated for a plurality of featuregrams, where the decision logic can include checking a pass condition that will ignore one or more of the featuregram scores to account for when a valid user would provide an uncharacteristic response (an outlier score since it is uncharacteristic, and where this score is disregarded as it is ignored)
Regarding claim 29, Phipps teaches wherein the step of, following each segment of the segments, obtaining an authentication score based on said segment and previously received segments comprises (Phipps page 50, lines 26-29, degree of match (which is realized as a score) between featuregram archetypes 65 stored in the voice authentication biometric 76 (based on previously received segments in an enrollment stage) and the featuregrams derived from the authentication recordings): 
following each subsequent segment of the speech signal, combining the subsequent segment of the speech signal with each previously received segment of the speech signal to form a new combined speech signal (Phipps page 48, lines 3-8, the featuregrams are formed through a process 25 (same one used in the enrollment) where the timeslices are processed into feature vectors 85, and the feature vectors are concatenated (combining) to produce featuregrams 86, thus the concatenated feature vectors comprised of previous and new timeslices of the recorded signal to form a new combined signal which contains user speech); and 
obtaining the authentication score based on said new combined speech signal (Phipps page 50, line 26 – page 51, line 14, the featuregrams 86 (derived from the concatenated feature vectors) are compared to featuregram archetypes 65 to determine a score (obtaining an authentication score), where the score is representative of whether the featuregram 86 has a high degree of match to the featuregram archetypes 65).
Regarding claim 30, Phipps teaches wherein the step of, following each segment, obtaining an authentication score based on said segment and previously received segments comprises (Phipps page 50, lines 26-29, degree of match (which is realized as a score) between featuregram archetypes 65 stored in the voice authentication biometric 76 (based on previously received segments in an enrollment stage) and the featuregrams derived from the authentication recordings): 
extracting features from each segment (Phipps page 48, lines 3-8, the featuregrams are formed through a process 25 (same one used in the enrollment) where the timeslices are processed into feature vectors 85, as detailed on page 21, line 25 – page 23, line 5, to include converting each timeslice (segment) into a feature vector using a feature transform, where the feature transform converts the timeslice into a feature vector by representing acoustic features of the timeslice in a string of numbers); 
obtaining the first authentication score based on the extracted features of the first segment of the speech signal (Phipps page 51, lines 1-14, the score of each featuregram 86 (from the authentication recordings (speech signal)) is used in either an average calculation or a pass condition, where Di a particular featuregram score, thus for one of the featuregram of the featuregrams 86, a first authentication score); and 
following each subsequent segment of the speech signal, combining the extracted features of the subsequent segment of the speech signal with the extracted features of each previously received segment of the speech signal (Phipps page 21, lines 30-32, each timeslice is converted to a feature vector (thus including all timeslices both present and previous in time), and where page 23, lines 1-2 teaches that feature vectors are concatenated (combined) in a featuregram); and 
obtaining the authentication score based on said combined extracted features (Phipps page 50, line 26 – page 51, line 14, the featuregrams 86 (derived from the concatenated feature vectors) are compared to featuregram archetypes 65 to determine a score (obtaining an authentication score), where the score is representative of whether the featuregram 86 has a high degree of match to the featuregram archetypes 65).
Regarding claim 33, Phipps teaches a device for processing a received signal representing a user’s speech, for performing speaker recognition, wherein the device is configured to (Phipps Abstract, fig. 39, fig. 1, page 14, lines 10-15, method of voice authentication using a spoken response by a user to calculate a score and determine if the user is a valid user or an impostor, the method performed by voice authentication system 1 (device)): 
receive a speech signal (Phipps fig. 39, page 47, lines 3-4 and 31-33, user is prompted and the user’s responses are recorded as signal 83 by microphone 5, where page 14, lines 17-20 teach the microphone receives a spoken response (speech) from a user); 
divide the speech signal into segments (Phipps page 48, lines 3-5, each recorded signal is divided into timeslices 84 (segments)); 
following each segment, obtain an authentication score based on said segment and previously received segments (Phipps page 48, lines 4-8, page 50, lines 27-29, and page 51, lines 1-15, degree of match (score) between featuregram archetypes 65 (previously received segments) and featuregrams 86 derived from the recordings), wherein the authentication score represents a probability that the speech signal comes from a registered speaker (Phipps page 50, line 27 – page 51, line 25, and page 15, line 27 – page 16, line 9, the degree of match between the presently recorded featuregrams 86 and the featuregram archetypes 65 which were generated during speaker enrollment (registered speaker) is used to determine that a valid user is (probably) addressing the system), wherein obtaining the authentication score following each segment comprises (Phipps page 50, lines 26-29, degree of match (which is realized as a score) between featuregram archetypes 65 stored in the voice authentication biometric 76 (based on previously received segments in an enrollment stage) and the featuregrams derived from the authentication recordings):  
obtaining a first authentication score based on a first segment of the segments (Phipps page 51, lines 1-14, the score of each featuregram is used in either an average calculation or a pass condition, where Di a particular featuregram score, thus for one of the featuregram of the featuregrams 86, a first authentication score); and 
output an authentication result based on the first authentication score in response to an authentication request (Phipps page 44, lines 18-23, page 47, lines 25-29, and page 50, lines 26-29, during authentication, the score is generated and compared to a threshold to arrive at whether there is a good match between featuregrams currently spoken by the user requesting authentication via answering the authentication prompt, and previously stored featuregrams for a user, and based on the score/degree of match, the system makes the decision to accept or reject the user).
While Phipps teaches the claimed “wherein the authentication score represents a probability that the speech signal comes from a registered speaker,” and Phipps discusses an enrollment by users which captures a voice authentication biometric, and where biometrics are typically used to identify a particular speaker, Phipps still does not explicitly teach the claimed “from a specific registered speaker.”

Phipps still further does not explicitly teach and upon receipt of each subsequent segment of the speech signal received after the first segment, obtaining a respective subsequent authentication score based on said subsequent segment and each of the previously received segments of the speech signal.
Phipps also does not explicitly teach and each subsequent authentication score.
Visser teaches from a specific registered speaker (Visser figs. 32, 39, paras. [0477] and [0419], speech validator uses a first speaker model previously established through an enrollment process (registered), for authentication).
Visser teaches whilst the speech signal is received (Visser figs. 32 and 39, para. [0472] and [0477], qualified speech frames are buffered into a data buffer and old frames are discarded as new ones arrive, the frames being processed as shown in fig. 39).
Visser further teaches and upon receipt of each subsequent segment of the speech signal received after the first segment (Visser paras. [0477]-[0478], the authentication score average is updated as subsequent portions of the input audio are processed), obtaining a respective subsequent authentication score based on said subsequent segment and each of the previously received segments of the speech signal (Visser paras. [0477]-[0479], an authentication score is provided as the buffer gets updated, where the authentication score is an average for buffered frames in the historical data (previously received segments) and the authentication score of a currently processed portion of input audio signal, such as the first portion or the second portion).
Visser further teaches and each subsequent authentication score (Visser fig. 39, paras. [0478]-[0479], the authentication status is displayed indicating whether the input audio signal, including the first portion and the second portion satisfies a verification criterion).
Therefore, taking the teachings of Phipps and Visser together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice authentication of Phipps with the speaker model based authentication scoring including averaging as cited to specifically above in Visser, at least because doing so would allow for developing a speaker model that evolves to better represent a main user of a mobile device (Visser para. [0391]). 
Regarding claim 41, Phipps teaches a non-transitory computer readable storage medium having computer-executable instructions stored thereon that, when executed by processor circuitry, cause the processor circuitry to perform a method according to claim 1 (Phipps page 53, lines 9-14 and fig. 48, voice authentication system as smartcard used with a personal computer (where page 52, lines 19-25 teaches the voice authentication system as a distributed system including a smartcard (which page 14, lines 11-12 teach performs the method of voice authentication)), and where page 54 lines 7-17 teach the smartcard having a RAM and non-volatile memory (non-transitory computer readable storage medium) used during operation of software (instructions stored thereon) on the card, and processor 9’, disclosed on page 53, lines 15-19 as performing the matching and other processes for the voice authentication, also see page 57, lines 13-14, page 58, line 1 and claims 19-25 which all teach the smart card performing the method of voice authentication).
Claims 4, 6, 8 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Phipps in view of Visser, as set forth above regarding claim 1 from which claims 4 and 31 depend, further in view of Hart et al., (US 2014/0249817 A1, herein “Hart”). 
Regarding claim 4, Phipps teaches outputting the authentication result (Phipps page 57, lines 1-6, a response is returned indicating whether authentication was successful or unsuccessful), but does not explicitly teach the remainder of the limitations of claim 4. 
Hart teaches wherein a first segment represents a trigger phrase (Hart paras. [0025]-[0026], user issues a voice command “Wake up .... Please play my Beatles station”, and the speech-recognition engine determines that user utters a predefined utterance (trigger phrase) of “wake up”), the method comprising performing the steps of obtaining the authentication score and in response to detecting that the trigger phrase has been spoken (Hart paras. [0025]-[0027], after identifying that the phrase “wake up” has been spoken by user 104, subsequently generated audio signals “Please play my Beatles station” are applied to user-identification techniques to identify the user 104, where a user profile database is referenced with a corresponding a particular voice signature, and where para. [0013] teaches the voice signatures from user profiles are compared to the voice signature from a user issued voice command to calculate a similarity and para. [0070] teaching this similarity is calculated as a confidence level (score)).

Regarding claim 6, Phipps teaches comprising, after the trigger phrase, dividing the speech signal into segments of equal lengths (Phipps fig. 41, page 48, lines 3-5, timeslices use the same window size and same overlap as used for enrollment, where page 21, lines 20-24 teach that in the enrollment, the window size for the timeslices have a predetermined period for example, of 50ms).
Regarding claim 8, Phipps teaches comprising, after the trigger phrase, dividing the speech signal into segments comprising equal durations of net speech (Phipps page 29, line 28 – page 30, line 7, timeslices (segments) which correspond to a spoken utterance are selected for further processing into a featuregram, where page 21, lines 20-24 teach that the window size for the timeslices of a recorded signal (thus including any phrases including those after a trigger phrase) have a predetermined period for example, of 50ms, thus the timeslices used for featuregrams all containing equal time periods of speech content).
Regarding claim 31, Phipps does not explicitly teach the limitations of claim 31.
Hart teaches comprising, after determining a positive authentication result: starting a timer that runs for a predetermined period of time (Hart para. [0043], response engine refers to which users have recently interacted with the device, where paras. [0025]-[0027} and [0044] teach user interaction is conducted based on the user being identified/authenticated, and where authorization based on recent user interaction is determined from a length of time that has passed since this interaction, with a ten minute interval given as an example (predetermined period of time) during which the response engine will decay an identification/authorization assumption value (thus a timer since the decay will eventually be complete, thus ending the period of consideration)); and 
treating the specific registered speaker as authenticated for as long as the timer is running (Hart paras. [0043]-[0044], the identified user will be recognized so long as an additional request occurs within the recent time period, and as a result of the user being identified, the response engine processes the request, thus keeps the user authenticated during this “recent” time period, for example, ten minutes which decays over time).
Therefore, taking the teachings of Phipps and Hart together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice authentication of Phipps with the specific identification as disclosed in Hart, at least because doing so would allow for a device to reside in an environment with multiple users who may all be making various utterances, but not all intended for processing at a particular time by a device (see Hart paras. [0011]-[0012]). 
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Phipps in view of Visser, as set forth above regarding claim 9 from which claims 10-13 depend, further in view of Connell et al., (US 2017/0324736A1, herein “Connell”).
Regarding claim 10, Phipps teaches wherein the first threshold score is set (Phipps page 52, lines 10-11, the first proportion is predetermined (set), for example, 70%). 
Phipps does not explicitly teach in response to a signal received from a separate process.
Connell teaches in response to a signal received from a separate process (Connell paras. [0061]-[0062], the authentication score is compared to an integrity threshold, where the integrity threshold is a predetermined value representing a threshold desired integrity (thus from a separate process where the desired integrity level is determined)).

Regarding claim 11, Phipps does not explicitly teach the limitations of claim 11.
Connell teaches comprising receiving the signal from the separate process, and selecting the first threshold score from a plurality of available threshold scores (Connell para. [0062], the integrity threshold is a predetermined value representing a threshold desired integrity, where the integrity threshold is based upon (thus factors in the separate process that determine the integrity threshold) the desired level of security, and where the levels of security would determine the plurality of integrity threshold scores available to set the predetermined integrity threshold (thus one is selected, as the integrity threshold is predetermined)).
Therefore, taking the teachings of Phipps and Connell together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice authentication of Phipps with the integrity threshold as disclosed in Connell, at least because doing so would allow for generating notifications when an authentication system is corrupt or compromised (Connell para. [0064]). 
Regarding claim 12, Phipps does not explicitly teach the limitations of claim 12.
Connell para. [0062], the integrity threshold is based on a threshold desired integrity which is determined based on (thus indicating) the desired (requested) level of security).
Therefore, taking the teachings of Phipps and Connell together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice authentication of Phipps with the integrity threshold as disclosed in Connell, at least because doing so would allow for generating notifications when an authentication system is corrupt or compromised (Connell para. [0064]). 
Regarding claim 13, Phipps teaches a speech recognition process (Phipps page 51, lines 19-21, a threshold determined during enrollment based on a variance between specimens of the same response, where page 21, lines 7-11 teach that the specimens are recognized as containing speech and characterized by featuregrams), but does not teach the claimed “the separate process is.”
Connell teaches the separate process is (Connell para. [0062], the integrity threshold is a predetermined value representing a threshold desired integrity, where the integrity threshold is based upon various factors (thus factors in the separate process that determine the integrity threshold)).
Therefore, taking the teachings of Phipps and Connell together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice authentication of Phipps with the integrity threshold as disclosed in Connell, at least because doing so would allow for 


 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached Mon-Fri., 10am-6pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656